Name: Council Regulation (EEC) No 1248/89 of 3 May 1989 fixing the basic and intervention prices for sheepmeat for the 1990 marketing year
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 No L 129 / 10 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1248/89 of 3 May 1989 fixing the basic and intervention prices for sheepmeat for the 1990 marketing year whereas the intervention prices correspond to a percentage of the basic price , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1837/ 80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ( 1 ), as last amended by Regulation (EEC ) No 1115 / 88 ( 2 ), and in particular Articles 3(1 ) and 7 ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the basic price for sheep carcases is fixed, account should be taken both of the objectives of the common agricultural policy and of the contribution the Community wishes to make to the harmonious development of world trade ; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community , to assure the availibility of supplies and to ensure that supplies reach consumers at reasonable prices; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC) No 1837 / 80 ; whereas it should be fixed for the 1990 marketing year at a level equal to that fixed for the preceding year; HAS ADOPTED THIS REGULATION: Article 1 For the 1990 marketing year in the sheepmeat sector : 1 . the basic price is hereby fixed at ECU 432,32 per 100 kilograms carcase weight ; 2 . the intervention price is hereby fixed at ECU 367,47 per 100 kilograms carcase weight ; 3 . the derived intervention price applicable in region 4 is hereby fixed at ECU 347,66 per 100 kilograms carcase weight . Article 2 The prices referred to in Article 1 shall be seasonally adjusted in accordance with the table set out in the Annex . Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1990 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES (!)  OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 36 . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 44 . ( 4 ) OJ No C 120 , 16 . 5 . 1989 . ( s ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal). 11 . 5 . 89 No L 129 / 11Official journal of the European Communities ANNEX 1990 marketing year (in ECU/100 kg carcase weight) Week beginning Week No Basic price Intervention price Derived intervention price 1 January 8 January 15 January 22 January 29 January 5 February 12 February 19 February 26 February 5 March 12 March 19 March 26 March 2 April 9 April 16 April 23 April 30 April 7 May 14 May 21 May 28 May 4 June 11 June 18 June 25 June 2 July 9 July 16 July 23 July 30 July 6 August 13 August 20 August 27 August 3 September 10 September 17 September 24 September 1 October 8 October 15 October 22 October 29 October 5 November 12 November 19 November 26 November 3 December 10 December 17 December 24 December 31 December 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 : 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 445,74 454,24 461.37 467,12 475,63 482.27 486,00 488,68 491.59 494,04 495,55 495,55 494,62 493,99 493,47 491.20 487,80 483,82 479.79 473.28 466,78 454,24 442.60 431,18 419,65 408,12 398,33 388.87 384,98 383,09 382.38 382,38 382,38 382,38 382,38 382,38 382,38 382,38 382.90 382.91 383.21 383,70 384.88 387,85 390,87 396,51 402,1.5 407.80 413.29 420.81 427,32 434,84 441,32 378.88 386,10 392,16 397,05 404,29 409,93 413,10 415,38 417,85  419,93 421.22 421*22 420,43 419.89 419,45 417,52 414,63 411,25 407.82 402.29 396,76 386,10 376.21 366,50 356,70 346.90 338,58 330,54 327.23 325,63 325,02 325,02 325,02 325,02 325,02 325,02 325,02 325.02 325,47 325,47 325,73 326.14 327.15 329,67 332.24 337.03 341.83 346,63 351.30 357,69 363.22 369,61 375,12 358.87 366,09 372,15 377,04 384,28 389,92 393,09 395,37 397,84 399,92 401,21 401.21 400,42 399.88 399,44 397,51 394,62 391,24 387.81 382.28 376,75 366,09 356.20 346,49 " 336,69 326.89 318,57 310,53 307.22 305,62 305,01 305,01 305,01 305,01 305,01 305,01 305,01 305.01 305,46 305,46 305,72 306.13 307.14 309,66 , 312,23 317.02 321.82 326,62 331.29 337,68 343.21 349,60 355,11